Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2022

                                    No. 04-22-00093-CV

                                    Donald W. TAYLOR,
                                         Appellant

                                              v.

      THE RENEGADE RANCH SUBDIVISION ARCHITECTURAL REVIEW
COMMITTEE MEMBERS AND TREASURE: Brian and Dixon Schultz, Kevin and Cynthia
 Gallagher, Secondary Committee Member, Co-Treasure Jeffrey C. and Vada Michelle Pitts,
                                    Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16772
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due July 25, 2022. On July 22, 2022, appellant filed a
motion requesting an extension of time to file the brief until August 24, 2022. After
consideration, we GRANT the motion and ORDER appellant to file his brief by August 24,
2022.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court